DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Requirement for Election of Species
This application contains subject matter directed to patentably distinct species:

A.	The “ports” species selected from:
(A1)	three sideway parallel proton intake ports;
(A2)	two axial intake ports;
(A3)	an axial intake port; or
(A4)	an indicated other intake port amount.

B.	The “receiving locations” species selected from:
(B1)	two receiving locations in said target;
(B2)	three receiving locations in said target; 
(B3)	more than three locations in said target; or
(B4)	an indicated other receiving location amount.


C.	The “neutron sources” species selected from:
(C1)	two;
(C2)	three;
(C3)	more than three; or
(C4)	an indicated other neutron source amount.

D.	The “arrangement” species selected from:
(D1)	step-down arrangement;
(D2)	step-up arrangement; or 
(D3)	an indicated other arrangement.

E.	The “entering” vessel from species selected from:
(E1)	top of vessel;
(E2)	bottom of vessel; or
(E3)	an indicated other vessel location. 
F.	The “embodiment” species selected from:
(F1)	embodiment 1 (e.g., note specification at [0125]).
(F2)	embodiment 2 [0128].
(F3)	embodiment 3 [0133].
(F4)	embodiment 4 [0135].
(F5)	embodiment 5 [0138].
(F6)	embodiment 6 [0140]; or
(F7)	embodiment 7 [0143].
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies/queries); and the species have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include both: (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is required to make one selection from within each of Groups A-E. 

Comments
Applicant is required to make one selection from within each of Groupings A-F, which results in six (6) total selections.  For example, one example of a complete election could be (A3)-(B2)-(C2)-(D1)-(E1)-(F5).  Thus, in this example the election would include: an axial intake port (A3); three locations in said target (B2); three neutron sources (C2); a step-down arrangement (D1); top of vessel (E1); and Figure 10 (F5).

Applicant is also required to identify the claim(s) which encompasses the elected species.  For example, using the above example election of (A3)-(B2)-(C2)-(D1)-(E1)-(F5), then this election would encompass claim 10.  That is, claim 10 is the only claim which encompasses the example total election of (A3)-(B2)-(C2)-(D1)-(E1)-(F5).  Thus, if this example election were to be selected by Applicant, then only claim 10 would be examined and the other claims (1-9 and 11-15) would be withdrawn.

Additional Comments
An examination of this application reveals that Applicant may be unfamiliar with patent prosecution procedure.  While an Applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicant may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Application Status Information
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878. 

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/
Supervisory Patent Examiner, Art Unit 3646